Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The preliminary amendment filed 02/03/2020 is entered.
	Claims 1, 2, 13-16, 18, 41-46, and 75-77 are currently pending.
The Drawings filed 02/03/2020 are approved by the examiner.
The IDS statement filed 02/03/2020 has been considered. An initialed copy accompanies this action. 
Claim Objections
Claims 1, 13, 14, and 77 are objected to because of the following informalities:  
In claim 1, Applicant is suggested to amend “said complex having” to read as “said metal complex has” in order to improve grammar and clarity in the claim. 
In claim 13, Applicant is suggested to amend “said metal precursor is a metal of …” to read as “said metal precursor comprises a metal of …” in order to improve clarity in the claim.  Note, the metal precursor contains more than merely a metal as recited in the instant claim (parent claim 1 recites the metal precursor is a metal complex having a hydroxy amine and/or amino acid complexing moiety).
In claim 14, “Mn” is repeated twice in the metal selection limitation. 
In claim 77, Applicant is suggested to amend “the formulation comprising” to read as “wherein the printing formulation comprises” in order to improve clarity in the claim.
Also in claim 77, Applicant is suggested to amend “(1) metal precursor …” to read as “(1) a metal precursor …” in order to improve clarity in the claim.  This would clarify the composition comprises the metal precursor in the form of the metal complex as recited in claim 1 and an additional metal precursor in the form of metal salt nanoparticles. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 13-16, 18, 41-46, and 75-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 1, the term “(ink)” in the preamble renders the claim indefinite because it is unclear whether the term in the parentheses is part of the claim invention.  Claims 2, 13-16, 18, 41-46, and 75-77 are also indefinite for their dependency on claim 1. 
	In claim 43, there is insufficient antecedent basis for the term “the metallic complex” in the claim(s).  Note, parent claim 1 recites a metal precursor in the form of “a metal complex”, but not a “metallic complex”.  Claims 44-46 are also indefinite for their dependency on claim 43.  This rejection could be overcome by amending the term “the metallic complex” to match a prior term in the parent claim(s) with proper antecedent basis.
	In claim 44, there is insufficient antecedent basis for the term “the metal” in the claim(s).  Note, parent claims 1 and 43 recite a “metal precursor in the form of a metal complex” as well as an unclear “metallic complex” but it is unclear whether the term “the metal” refers to one of these prior metal precursor or metal(lic) complex(es) or some other metal.  This rejection could be overcome by amending the term “the metal” to match a prior term in the parent claim(s) with proper antecedent basis. 
	Also in claim 44, the limitation “the copper complex is selected to easily decompose at a low temperature” contain relative and/or subjective terms (underlined) which render the claim indefinite.  The terms “easily decompose” or “low temperature” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The terms are also subjective because what constitutes a complex to easily decompose or a low decomposition temperature may differ from one skilled artisan to another.  For example, one person skilled in the art may regard temperatures of around 100°C as a low/easy decomposition temperature whereas another may regard a temperature in excess of 200°C as a low/easy decomposition temperature.  See MPEP 2173.05(b). 
	In claim 46, “amino methyl propanol (AMP 95)” is recited as an alternative complexing moiety.  Not only is the claim indefinite because it is unclear whether the term recited in the parentheses is part of the claimed invention, but the term also appears to be a trade name.  Trademarks or trade names used in a claim as a limitation to identify or describe a particular material or product, in this case the identity/structure of the complexing moiety, render the claim scope uncertain and do not comply with 112 second paragraph.  See MPEP 2173.05(u). 
 	In claim 75, it is unclear whether the formulation “comprising at least one metal complex” refers to the “metal precursor in the form of a metal complex” of parent claim 1 or other, additional metal complex(es).  The term “the at least one metal atom” is also unclear; while parent claim 1 recites a “metal precursor in the form of a metal complex” and the instant claims recites the formulation comprises “at least one metal complex”, it is unclear whether these at least one metal atoms refer to a metal in the metal precursor/complex of claim 1, a metal in the metal complex(es) of the instant claim, or some other additional metal atoms.  Claim 76 is also indefinite for its dependency on claim 75. 
Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 14 recites said metal (the metal in the metal precursor) is selected from, among others, Al, Sn, In, and Ga.  These metal species fail to further limit or include all the limitations of parent claim 13 which conversely requires the metal precursor’s metal is from one of “Groups IIIB, IVB, VB, VIB, VIIB, VIIIB, IB, and IIB of block d of the Periodic Table of Elements”.  Al, Sn, In, or Ga are neither a metal of these recited groups nor a block d metal as required/recited in the parent claim.  Claim 15 is rejected for the same reason.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 13-16, 18, 41, 43-46, 75, and 76 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kobayashi et al. (US 6,123,876).
	As to claim 1, Kobayashi et al. teach a printing formulation comprising at least one metal precursor in the form of a metal complex dissolved in a medium, wherein the (metal) complex comprises a hydroxy amine group complexing moiety (an aqueous solution composition comprising a dissolved organic metal complex containing a metal and one or more alcohol amine, col. 7 line 49 to col. 8 lines 17, col. 10 lines 35-40; the composition can be applied by an ink-jet system, col. 5 lines 61-65). 
	As to claim 2, the composition further comprises at least one printing suitable liquid carrier (the solution is aqueous, as described above; alternatively, the reference further teaches providing a monohydric alcohol to improve printability, col. 10 lines 19-30). 
	As to claims 13-16, 18, 43, and 44, the reference teaches preferable and exemplary metal elements in organic metal complex include Cu, Ni, and/or Ag (col. 12 lines 3-7 and col. 12 line 67 to col. 13 line 3), which read on the claimed limitations regarding the selection of particular metal species.  The mere disclosure of a copper complex reads on the claimed relative/subjective limitation that the copper complex easily decomposes at a low temperature; however, the reference does also directly teach the complex is decomposable through heat treatment at a relatively low temperature (col. 11 lines 30-36). 
	As to claim 41, 45, and 46, the reference teaches the metal complex comprises organic complexing moieties, amine and hydroxy complexing moieties, and ethanol amine as a complexing moiety (the alcohol amine provided to the complex include monoethanolamines, diethanolamines, and triethanolamines, col. 8 lines 13-17; see also col. 13 lines 56-65). 
	As to claims 75 and 76, the reference teaches the metal complex contains a metal atom being associated to at least one additive/metal precursor/solvent (the organic metal complex is the result of a complex between a metal salt of an alkylcarboxylic acid and an alcohol amine, col. 10 lines 35-41 and col. 12 lines 8-10). 
Claims 1, 2, 13-16, 18, 41-44, 75, and 76 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kenworthy et al. (US 6,605,142). 
As to claim 1, Kenworthy et al. teach a printing formulation comprising at least one metal precursor in the form of a metal complex dissolved in a medium where the (metal) complex has at least one amino acid complexing moieties (an ink comprising a compound of Formula 1: M[X]n, preferably copper ethylenediaminetetraacetic acid or “EDTA” in an aqueous medium, abstract and col. 3 lines 45-56; the compound of Formula 1 is preferably dissolved in the liquid medium, col. 7 lines 55-57). 
As to claim 2, the ink further comprises at least one printing suitable liquid carrier (an aqueous medium, as described above; alternatively, the reference further teaches providing an organic solvent in the aqueous medium and/or other suitable ink media, col. 3 line 53 to col. 4 line 43). 
As to claims 13-16, 18, 43, and 44, the reference teaches copper EDTA as an exemplary metal compound, as described above, which read which read on the claimed limitations regarding the selection of particular metal or metal complex species.  The mere disclosure of a copper complex reads on the claimed relative/subjective limitation that the copper complex easily decomposes at a low temperature. 
As to claims 41 and 42, the reference teaches the metal complex comprises organic complexing moieties where said complex moieties are amino acids (copper EDTA, as described above). 
	As to claims 75 and 76, the reference teaches the metal complex contains a metal atom being associated to at least one additive/metal precursor/solvent/surfactant (copper EDTA is a complex between a copper cation and EDTA). 
Claims 1, 2, 13-16, 18, 41-46, 75, and 76 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kodas et al. (US 2003/0180451). 
As to claim 1, Kodas et al. teach a printing formulation comprising at least one metal precursor in the form of a metal complex dissolved in a medium wherein said (metal) complex has one or more hydroxy amine or amino acid complexing moieties (precursor composition having a low viscosity enabling deposition using direct-write tools, abstract; the precursor composition comprise a solvent and/or vehicle for dissolving at least a portion of a molecular metal precursor and facilitating deposition of the precursor composition, para. 0024-0027, where exemplary metal precursors include amino alcohol and amino acid silver complexes, para. 0078 and Table 2; alternatively, the reference teaches aqueous solutions comprising copper formate complexed with amino alcohol(s), para. 0346).
As to claim 2, the reference teach the precursor composition further comprises at least one printing suitable liquid carrier (the solutions are aqueous and/or the precursor compositions contain a solvent/vehicle to facilitate deposition of the precursor composition, as described above; see also para. 0079 and 0113-0122).
As to claims 13-16, 18, 43, and 44, the reference teaches copper EDTA as an exemplary metal compound, as described above, which read which read on the claimed limitations regarding the selection of particular metal or metal complex species.  The mere disclosure of a copper complex reads on the claimed relative/subjective limitation that the copper complex easily decomposes at a low temperature. 
	As to claims 13-16, 18, 43, and 44, the reference teaches exemplary metal elements in metal precursor complexes include Cu and/or Ag, as described above, which read on the claimed limitations regarding the selection of particular metal species.  The mere disclosure of a copper complex reads on the claimed relative/subjective limitation that the copper complex easily decomposes at a low temperature; however, the reference does also directly teach the copper complexes are decomposed at temperatures of 160 to 200°C (para. 0346). 
	As to claims 41, 42, 45, and 46, the reference teaches the metal complex comprises organic complexing moieties, amino acid complexing moieties, amine and hydroxy complexing moieties, and ethanol amine as a complexing moiety (para. 0078, Table 2, and para. 0346).
	As to claims 75 and 76, the reference teaches the metal complex contains a metal atom being associated to at least one additive/metal precursor/solvent/surfactant (the reference’s complexes are themselves metal precursor compounds; alternatively, the copper formate-alcohol amine complexes formed of a metal precursor salt and a solvent/surfactant). 

Claim 77 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kodas et al. (US 2003/0180451) as applied to claims 1, 2, 13-16, 18, 41-46, 75, and 76  above.
The disclosure of Kodas et al. is relied upon as set forth above.  The teachings of Kodas et al. anticipate the limitations to a printing formulation comprising a metal precursor in the form of a hydroxy amine- or amino acid-containing metal complex dissolved in a medium, as described above.
Kodas et al. fail to teach the printing formulation/composition further at-once comprises a metal precursor in the form of metal salt nanoparticles dispersed in said medium with the dissolved metal complex precursor under the meaning of anticipation.
However, Kodas et al. further teach two or more metal precursors can be combined in the precursor composition (para. 0107), the molecular metal precursor is not merely limited to dissolved metal precursors since it is taught the solvent is capable of dissolving “at least a portion of the molecular metal precursor” and can be insoluble in the precursor composition (para. 0027 and 0073), and the molecular metal precursor may include metal organic salts and metal inorganic salts present as nanoparticles (para. 0025-0026); the reference further lists a plethora of various metal salts at para. 0072-0106. 
Thus, it would have been obvious to a person of ordinary skill in the art to further provide a second metal precursor in the form of dispersed metal salt nanoparticles in addition to the first metal precursor dissolved metal complex from the teachings of Kodas et al. because the reference teach providing more than one metal precursor where the precursor include insoluble metal salt nanoparticles in order to obtain a precursor composition for the deposition and formation of an electrically conductive feature. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
April 29, 2022